DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 17 November 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 10 September 2021 and 08 October 2021.
Terminal Disclaimer
5.  The terminal disclaimer filed on 17 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/397765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 02 July 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest a decentralized storage service that uses a distributed ledger to authorize or authenticate users associated with DIDs, that the distributed ledger is access to retrieve a DID document associated with a DID owned by an entity, and that the DID document contains data related to one or more characteristics of an application associated with the entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Dcosta et al US 2020/0058091 A1 directed to an address management system that includes a registration service for receiving and validating address information for a user [abstract].
B.  Levy et al US 2019/0319987 A1 directed to an interface for a threat management facility of an enterprise network that supports the use of third-party security products within the enterprise network by providing access to relevant internal instrumentation and/or a programmatic interface for direct or indirect access to local security agents on compute instances within the enterprise network [abstract].
C.  Thurber et al US 2012/0239938 A1 directed to techniques for dynamically assembling and utilizing a pedigree of a resource [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492